McBride, J.,

delivered the opinion of the Court.

Wilkins brought an action of debt before a justice of the peace, in the name of the State of Missouri, against Woodson, as constable, and Warren and Cornwall, as his securities, on the official bond of the constable, where judgment having been given against him, he appealed to the Circuit Court and there obtained judgment.
The record shows that the plaintiff, Wilkins, omitted to make the necessary affidavit before the justice of the peace for an appeal, and that the defendants filed their motion in the Circuit Court to dismiss the appeal for that canse, which was overruled by the court; thereupon a trial was had and verdict for the plaintiff. On the next day after the trial, the plaintiff moved the court for leave to file his affidavit for an appeal, and in support thereof, filed an affidavit stating “that he intended to make *584an affidavit in the above named cause, but by the oversight of the attorney in the case, the affidavit was not entitled in the right cause, but was entitled in the case of the State of Missouri to the use of Grigsby; and that this affiant when he swore to the affidavit, thought he was swearing to an affidavit in the case stated in the above caption, and the affidavit so made by him was handed in by the attoruey to be filed in that case.” The defendants filed their motion for a new trial and both motions coming on to be heard, the court sustained the motion of the plaintiff and permitted the affidavit for an appeal to be then filed, and overruled the motion of the defendants for a new trial, to which opinions of the court the defendants excepted and have brought the case here by writ of error.
By the 5th sec. of the 8th article of an act to establish justices’ courts, and to regulate proceedings therein (R. C., 1845, p. 668) it is provided that “no appeal shall be allowed unless the party applying therefor, or some person for him, will make oath that the application for an appeal is not made for vexation or delay, but because he believes the appellant is injured by the judgment of the justice.” The seventh section provides however, that “no appeal shall be dismissed for want of an affidavit, if the appellant or some person for him, will file in the Circuit Court the affidavit required by law, before amotion to dismiss is determined.”
By the proceedings had in this case, the plaintiff obtained an appeal and a trial of his case in the Circuit Court, without incurring that responsibility which the law has saw proper to impose on a party seeking a second trial. If such a practice be indulged, the object of the legislative provision will be wholly defeated, and cases of “vexation and delay” will readily find their way into the Circuit Court. Whatever may be the individual opinion of the appellant, asto the merits of his case, the finding of a verdict by a jury in his favor will have a very persuasive influence in inducing him to make the necessary affidavit. If the finding shall be against him he will not make the affidavit. Thus appeals will be tried in the Circuit Court without affidavit; after trial, the omission would be supplied only in cases where the appellant obtained judgment.
Without the latter provision, the failure to make the affidavit before the justice of the peace would be fatal — thus giving him the right to make it in the Circuit Court upon the condition that he avails himself of the right “before a motion to dismiss is determined.” This was not done, and hence the motion to dismiss should have been sustained. The consequences flowing from the error of the attorney in drawing the affidavit must attach to and be borne by the appellant.
*585Wherefore, the judgment of the Circuit Court ought to be reversed, and the same is reversed.